Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Robin Ferguson, Appellant                                Appeal from the 124th District Court of
                                                         Gregg County, Texas (Tr. Ct. No. 49501-
No. 06-22-00043-CR         v.                            B). Memorandum Opinion delivered by
                                                         Justice van Cleef, Chief Justice Morriss and
The State of Texas, Appellee                             Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that
Ferguson was awarded 373 days of jail-time credit. We also modify both the trial court’s
judgment and the bill of costs by deleting both the $15.00 time payment fee and the additional
$425.00 in attorney fees assessed for counsel appointed during the adjudication proceedings. As
modified, the judgment of the trial court is affirmed.
       We note that the appellant, Robin Ferguson, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.
                                                         RENDERED SEPTEMBER 13, 2022
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk